Appellant was arrested and held in custody by the Sheriff of Tarrant County, under and by virtue of an extradition warrant issued by the Governor of this State. He applied to the Hon. Willis McGregor, Judge of the Criminal District Court of Tarrant County, Texas, for a writ of habeas corpus, and prayed that upon a hearing thereof, he be discharged. Upon said hearing, he was remanded to the custody of Elmer Lingo, the duly designated agent for the State of California, to return him to said state, from which order he has appealed to this court.
The record is before us without a statement of facts or bill of exceptions. Procedural matters appear to be in due order, and nothing is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.